Anderson, J.
(dissenting).
I dissent from the majority opinion. The court holds that under section 4738, Code of 1906 (section 7056, Hemingway’s Code), giving the Revenue Agent the right to sue for and recoVer all penalties and forfeitures due the state, any county, municipality, or levee board, and section 5004, Code of 1906 (section 3286, Hemingway’s Code), which is a part of the chapter on Trusts and Combines, which, among other things, provides that the penalties therein denounced for violation of the Anti-Trust Statutes “can be recovered by the state on the relation of the attorney general or district attorney,” the state revenue agent and the attorney general, or proper district attorney, had the concurrent right to bring this suit.
In my judgment the state revenue agent had no such right under the law; that under the provisions of section 2561, Code of 1906 (section 5026, Hemingway’s Code), and said section 5004, Code of 1906 (section 3286 Hemingway’s Code), the attorney general or district attorney, on the advice of the insurance commissioner, alone had the right to bring it. And in order to so hold it is not necessary to trench on the decision of this court in the case of Duhate v. Adams, 101 Miss. 433, 58 So. 475, which was not an antitrust suit growing out of the insurance business, but a suit by the state revenue agent to recover penalties for an alleged violation of our anti-trust statutes, in that it was charged that the defendants in that case had agreed and conspired together to control the trade in this state in sea food. The court held that the revenue agent had the right to bring that suit.
In order to reach a correct conclusion on this question a consideration of the main purpose and intent of our insurance statutes is necessary; and to that end it is probably well to take a brief view of the subject of insurance, its importance, and how far it is affected with a public interest.
There are many different kinds of insurance. There is ■fire, life, accident, employer’s liability, surety, health, title *412guaranty, credits, live stock, and probably other character of insurance. And their use is constantly being extended to keep pace with the advancement and development of the country. It is a well-known fact, of which the court will take judicial knowledge, that a very large proportion of the homes of the people, as' well as their business houses and stocks of merchandise, are insured against loss by fire and storm, and that the number of people who have life insurance for the benefit of their families is large, and' rapidly increasing; that the mills and factories and other large employers of labor insure against loss through injuries to their employees; that' the banks of the state and other institutions handling large sums of money insure against the mistakes and dishonesty of their officers and employees'; that official bonds of a great many of the officers of the state, counties, and municipalities, as well as-the banks of the state acting under the law as state, county, and municipal depositories of public funds, are-made by surety companies, the making of which is expressly allowed and encouraged by law for the better security, of such funds. In fact that insurance touches and has a large part in almost every phase of the business and financial life and activity of the people of the state; that especially is this true of fire insurance, which is to a very great extent the basis of credits, for under modern business conditions, without it, the banks could not afford to-advance the necessary funds to move and market the crops. In Insurance Co. v. Yates, 214 Ill. 272, 73 N. E. 423, the supreme court of Illinois well said:
“The business of insurance is the outgrowth of time and', the demands and necessities of the public. It extends into- and covers almost every branch of business and all the relations of life, and is applied to all the hazards of business in life where a basis of risk and compensation can be-estimated. In all the stages of life, from the cradle to the-grave, it asserts an interest and offers succor and aid. In the business enterprises, whether by land or sea; in the possessions of men, from a pane of glass to the mansion or the *413factory; in his undertakings involving every chance, misfortune, moral turpitude, or the act of God — it demands admission and promises indemnity, reward or gain. It poses as the faithful and zealous trustee of his earnings and savings, and promises to the widow and orphan a guarantee against misery and want. It intercedes between principal and agent, master and servant, contractor and owner, and insures against loss from almost any and every cause. It is a public necessity that deals in its own credit for a cash consideration from the assured, and is stamped with public, interest, and must yield obedience to necessary and proper regulations by the state in the exercise of its police power.”
And in Insurance Co. v. Lewis, 233 U. S. 389, 34 Sup. Ct. 612, 58 L. Ed. 1011, L. R. A. 1915C, 1189, the supreme court of the United States said:
“Indeed, it may be enough to say, without stating other •effects of insurance, that a large part of the country’s wealth, subject to uncertainty of loss though fire, is protected by insurance. This demonstrates the interest of the public in it, and we need not dispute with the economist that this is the result of the ‘substitution of certain for uncertain loss’ or the diffusion of positive loss ■ over a large group of persons, as we have already said, to be certainly one of its effects. We can see, therefore, it has come to be considered a matter of public concern to regulate it, and governmental insurance has its advocates and even its ■examples.’*
It is doubted if any other branch of business, except transportation by railroad, is as largely affécted with a public interest as that of insurance. Confronted by these conditions, and realizing the public necessity therefor, the legislature established a separate and distinct department ■of the state government, known as the department of insurance, under the control of an insurance commissioner. The legislation on the subject will be found in chapter 125, Hemingway’s Code, and statutes enacted since the publication of Hemingway’s Code. Chapters 157, 190, Laws of *4141918, and chapter 313, Laws of 1920. Chapter 125, Hemingway’s Code, consists of seventy-four pages and 196 sections; and chapters 157 and 190, Laws of 1918, and chapter 313, Laws of 1920, contain eleven pages. By this legislation every character of insurance is covered, and it contains an elaborate plan of conserving the public interest in the subject. The insurance commissioner is given extensive and varied authority and supervisory powers over the affairs of the companies doing business in this state.
It should be borne in mind that our anti-trust statutes declare a most important public policy of the state, their object being to guarantee to the people freedom of trade and commerce. Section 5004, Code of 1906 (section 3286, Hemingway’s Code), of the chapter on “Trusts and Combines,” expressly places the enforcement of these statutes in the hands of the attorney general and the district attorneys; it provides that the penalties therein denounced are to be recovered in the name of the state) on the relation of one Of those officers. It is true that section 4738, Code Of 1906 (section 7056, Hemingway’s Code), as held in Dukate v. Adams, supra, is broad enough to authorize the revenue agent to maintain this suit. But those statutes should be construed in connection with the object and purpose of the insurance legislation as a whole, and should also be considered along Avith the first section of the Code chapter on Insurance (section 2550, Code of 1906; section 5014, Hemingway’s Code) as follows:
“There is hereby established, in this state a separate and distinct department of insurance, which shall be charged with the execution of all laws now in force or which may be enacted hereafter,'relative to all insurance, including’' indemnity or guarantee and other companies, corporations, associations or orders placed under this department.”
And section 2561, Code of 1906 (section 5026, Hemingway’s Code), provides: . ■ .
“Whenever it shall appear to the commissioner from any report submitted or examination made under the provi*415sions of this chapter or otherwise, that any of said companies or orders has failed to comply with the law, or if it, its officers or agents, refuse to submit to examination or to perform 'any legal obligations in relation thereto, or that its condition is such as to render its further proceeding hazardous to the. public or its stockholders or policy holders, it shall be the duty of the attorney general, or the district attorney under his direction, on notice by the commissioner, to institute such proceedings as are authorized by law and to' prosecute the same to final judgment, and the commissioner shall also revoke or suspend all certificates of authority granted to’ such concern or its agents to do business in this state, as hereinafter provided.”
So construed it seems; plain that, so far as the enforcement of the anti-trust statutes against insurance compa.nies is concerned, the matter is left exclusively in the hands of the attorney general and district attorneys under his direction, on the advice of the insurance commissioner; therefore the revenue agent had no authority to sue. This certainly ought to be the law. The attorney general is the chief law officer of the state. He is a constitutional officer. He ought to be able to determine for the people of the state whether the anti-trust laws have been violated. The state revenue agent is not required to be a lawyer, 'and the main object in establishing the office was to gather in the delinquent revenues belonging to the state and its political subdivisions, and not to enforce in the courts the great public policies of the state. Our anti-trust statutes were not intended as revenue measures; the penalties provided are merely incidental to the controlling purpose of prohibiting unlawful agreements and combinations in restraint of trade and commerce. If the revenue agent had the power to bring this suit, then he has the authority to absolutely destroy the whole plan and scheme of the insurance department, and which might come about'as the result of an honest difference between himself, the attorney general, and insurance commissioner. Surely the legislature did not intend to set up the revenue agent over *416and above the other departments of the state government in every instance where the public revenue is even incidentally involved, and extending to causes of this character where the courts are called upon to enforce a great public policy of the state. If he has the authority, concurrent with the chief law officer of the state and the insurance commissioner to maintain this suit, then that is his attitude.
It might be well to revert to some well-established rules of statutory construction in tliis connection. A construetion productive of inconvenience to the community is to be rejected, unless the language does not admit of a different construction. Eskridge v. McGruder, 45 Miss. 294; Bonds v. Greer, 56 Miss. 710. Courts in construing a doubtful statute will adopt that construction which is just and equitable, and consistent with the public policy of the state, in preference to one which is contrary to that policy. Shelton v. Baldwin, 26 Miss. 439. An unjust or unwise purpose in a statute will not be imputed to the legislature when any other reasonable construction will avoid such a result. Bunn v. Clinghan, 93 Miss. 310, 47 So. 503.
It cannot be said that the insurance commissioner has nothing to do with the anti-trust statutes, for chapter 313, Laws of 1920, which amends these statutes, section 5005, Code of 1906, as amended by chapter 223, Laws of 191j0 (section 3287, Hemingway’s Code), expressly authorizes him to determine whether it is against the public interest for foreign fire and marine insurance companies which own stock in each other, to do business in this state; and he is given the power to refuse or revoke the license of such companies if in his judgment it would promote the public welfare to do so. Suppose under, this amendment the insurance commissioner should investigate a lot of foreign fire insurance companies owning stock in each other, desiring to do business in this state, and should decide that, notwithstanding such ownership of stock, they ought to be licensed, and accordingly did so, and thereupon the revenue agent should upon , investigation decide that said *417insurance companies were violating section 5005, Code of 1906 (section 3287, Hemingway’s Code), one of the antitrust sections, prohibiting competing corporations from owing any interest or stock in each other. . Who would control that situation? What would the decision of the insurance commissioner amount to if the revenue agent could come along and uproot the whole plan. There can be no1 divided authority between these officers on such questions.
Take another illustration: Suppose in the concrete case now before the court, the insurance commissioner and the attorney general had investigated the facts and decided that the insurance companies sued were not violating the anti-trust laws, and therefore not subject to suit; and thereupon the insurance commissioner had invited them into the state and licensed them to do business, but that the revenue 'agent, differing with them, brought this suit; and concede that the companies had violated the law, and therefore the attorney general and insurance commissioner were mistaken in their judgment, and the revenue agent was right, and the court should so decide; still the result would be a complete overthrow of the supervisory authority and power of the insurance commissioner over the business of insurance conferred by law. And what would become of the first section of the Code chapter on Insurance, which declares:
“There is hereby established in this state a separate and distinct department of insurance, which shall be charged with the execution of all laws now in force or which may be enacted hereafter, relative to insurance,” etc. ?
It is hardly believable that the legislature intended to make possible such conflict of authority, and such results.
Section 2650, Code of 1906 (section 5116, Hemingway’s ■Code), does not militate against this view; on the.other hand, it is persuasive in favor of it. That section (part of the chapter on Insurance) is in this language:
“Compliance with the provisions of this chapter, as to deposits, obligations and prohibitions, and the payment of taxes, fees and penalties by and upon foreign insurance *418companies, may be enforced by the commissioner by suit in the name of the state.”
It will be seen that it simply provides that the insurance commissioner shall sue in the name of.the state (not on any and all causes of action growing out of the insurance laws)-to enforce compliance by the companies with the requirements of “this chapter,” meaning, of course, the chapter on Insurance, “as to deposits, obligations and prohibitions, and the payment of taxes, fees and penalties,” and by its express terms it only applies to foreign insurance companies. This section, construed in connection with section 2561, Code of 1906 (section 5026, Hemingway’s Code), copied above, mates it plain that as to all other public suits against insurance companies they must be brought by the attorney general or appropriate district attorney under his direction, on the advice of the insurance commissioner; and these two sections, read in connection with section 5004, Code of 1906 (section 3286, Hemingway’s Code), Which provides that penalties incurred through violations of the anti-trust statutes shall be sued for in the name of the state by the attorney general or district attorney, would seem to put it beyond cavil.
It will be seen that the majority opinion refers to Dukate v. Adams, supra, as authority for holding that the revenue agent had the right to bring this suit. It has been shown above the difference in the facts of that case and this; that that was not a suit based on a violation of the anti-trust statute growing out of the insurance business. If it were necessary, in order to hold that the revenue agent had no right to bring this suit, to overrule that case, the writer would favor doing so, because in his judgment it was decided wrong. Section 5004, Code of 1906 (section 3286, Hemingway’s Code), conferring the right in specific'terms on the attorney general and district attorneys to enforce by appropriate suits our -anti-trust statutes is a highly. penal statute, and is to be strictly construed in all of its provisions. It plainly and specifically names the officers authorized to sue; while section 4738, Code of *4191906 (section 7056, Hemingway’s Code), which is the only authority of the revenue agent to sue, merely confers on Mm in general terms the power to sue for all penalties due the state, counties, municipalities, and levee boards. It is a well-known rule of statutory construction that such statutes are to be construed together, and the one dealing with the matter in specific terms will control over the one dealing with it in general terms. And, furthermore, if the reasoning hereinbefore of this dissent be sound, those are additional reasons for that construction of these statutes.
I am authorized to say that Judge Sykes joins me in this dissent.